Darrell Hickman, Justice. Arnold Lee Perkins was convicted in Pope County Circuit Court of rape and on appeal raises only one argument. The argument is made that the trial court unduly limited Perkins’ counsel from inquiring of prospective jurors concerning their understanding of the State’s burden of proof. It may be that the court was wrong in observing that a prospective juror could not be questioned concerning the juror’s understanding of the question of reasonable doubt. The court remarked that the question should be limited to whether the prospective juror would follow the law. Fauna v. State, 265 Ark. 934, 582 S.W. 2d 18 (1979); Griffin v. State, 239 Ark. 431, 389 S.W. 2d 900 (1965). The difficulty we have with appellant’s argument is that there was no objection or protest at all made to the trial court’s remarks and, consequently, we cannot deal with it on appeal. Hulsey v. State, 261 Ark. 449, 549 S.W. 2d 73 (1977); Neal v. State, 259 Ark. 27, 531 S.W. 2d 17 (1975); Nash v. State, 248 Ark. 323, 451 S.W. 2d 869 (1970). Affirmed. Purtle, J., not participating.